Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/30/2022 has been entered.

Claim Rejections - 35 USC §101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 25 is rejected under 35 U.S.C. 101 in accordance to the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (2019)(“2019 Guidelines”). The claimed invention is directed to an abstract idea without significantly more. Claim(s) 25 is/are directed to the abstract idea of a mental process such as concepts performed in the human mind including an observation, evaluation, judgment, or opinion. These claims collects and analyze information, as explained in detail below. 
Claim 25 recites an abstract idea of “wherein the X-Y positions are determined relatively to a mark field fixed with respect to the substrate,” 
This method recited as a whole is “mental process”, and of recitation of the term “determined” is in the past tense and omits the steps of determining. (See Specification ¶0013, ¶0033) 
If a claim recites a limitation that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. See, e.g., Benson, 409 U.S. at 67, 65, 175 USPQ at 674-75, 674 (See MPEP 2106.04(A)(2)(III)(B))
Since the term “determined” is in the past tense and omits the steps of determining, which can be performed in a human mind with or without the use of a physical aid such as pen and paper.
The recitation of “containing…the mark field; assigned… the structure” are extra-solution limitations are merely data gathering and outputting for the abstract ideas of (Mental Process). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (See MPEP 2106.05(g)(3)). Therefore this additional element does not integrate the abstract idea into a practical application.
This judicial exception is not integrated into a practical application because the additional limitation of “containing…the mark field; assigned… the structure”, is not applied or used in the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (See MPEP 2106.05(e)).
The claim(s) does/do not include additional elements that are sufficient to amount to an inventive concept than the judicial exception because the additional element “ location and position marks ”  when considering both individually is just extra-solution limitations are merely data gathering and outputting for the abstract idea (Mental Process). (See MPEP 2106.05(g)). 
The computer device coupled to a memory is a general personal computer as stated in the Instant Specification (See ¶0013, ¶0033) for data gathering and outputting for the abstract idea.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  .
Claim 25 provides for the use of “determined”, but since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.
Attempts to claim a method without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "wherein the X-Y positions are determined relatively to a mark field fixed with respect to the substrate," was held to be indefinite because it merely recites a use without any active, positive steps delimiting how it is to be determined. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). (See MPEP 2173.05(Q))
The recitation of “determined” is in the past tense and omits the steps of determining.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, 15, 16, 17, 20, 21, 22, 24, 25, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto (US 5,017,514) in view of Postma et al (US 2012/0019795 A1)
As to claim 10, Nishimoto discloses and shows mark field (100-400) for use in determining X-Y positions of structural features of structures (21-24), said mark field comprising: (See Abstract, Col 6 Lines 09-55; Figs. 3, 4).
The mark field is a semiconductor wafer (1) consisting of multiple mark sections (100-400).
a plurality of marks (30, 130), each of said marks comprising;
one or more location marks (80, 180) containing readable position information enabling a determination of respective locations of the location marks in the mark field (30, 130), and (See Abstract, Col 6 Lines 21-31; Figs. 3, 4).
one or more position marks (40, 60, 140, 160) assigned to one of the location marks (80, 180), each of the position marks being set in relation to the X-Y positions of the structural features of the structures. (See Abstract, Col 6 Lines 09-55; Figs. 3, 4).
The plurality of marks are also the position marks.
Nishimoto does not explicitly teach mark field for use in determining X-Y positions of structural features of structures arranged on a substrate;
a plurality of marks located on a substrate holder on which the substrate is fixed.
However, Postma does teach in an analogous art mark field for use in determining X-Y positions of structural features ( P1, P2, P3, P4) of structures arranged on a substrate (W); (See ¶0045; Fig. 2)
a plurality of marks (TIS1, TIS2) located on a substrate holder (WT) on which the substrate is fixed. (See ¶0045; Fig. 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in a mark field of Nishimoto the use in determining X-Y positions of structural features of structures arranged on a substrate, and a plurality of marks located on a substrate holder on which the substrate is fixed.
The advantage of this inclusion is allows the substrate to be positioned at any desired position relative to the projected image of the mask in three orthogonal directions X, Y, and Z with great accuracy.
As to claim 11, Nishimoto also teaches the mark field (100-400), wherein the location marks (80, 180) and/or position marks (40, 60,140,160) are arranged in a matrix with uniform spacings between the location marks and/or the position marks. (See Col 6 Lines 13-31; Figs. 3, 4, 7).
As to claim 12, Nishimoto also teaches the mark field (100-400), wherein the matrix is a symmetrical matrix. (See Col 6 Lines 13-31; Figs. 3, 4, 7).
As to claim 13, Nishimoto also teaches the mark field (100-400), wherein adjacent location marks (80, 180) and/or adjacent position marks (40, 60, 140, 160) are arranged equidistantly on the mark field. (See Col 6 Lines 13-31; Figs. 3, 4, 7).
As to claims 15, 16, Nishimoto when modified by Postma teaches the mark field according to claim 10, in which these claims depends on.
Nishimoto when modified by Postma still do not explicitly teach wherein spacings between adjacent location marks are smaller than the width and/or height or the diameter of the location marks,
wherein a ratio between the spacing and the width and/or height or the diameter of the location marks smaller than 1. (Claim 16).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that, “wherein spacings between adjacent location marks are smaller than the width and/or height or the diameter of the location marks and wherein a ratio between the spacing and the width and/or height or the diameter of the location marks smaller than 1,” within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E)
It is common in the art of optical analysis of structures by its location and positioning be the detection of markings located on said structures; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to try by one of ordinary skill in the art at the time of invention to enable the claimed movements & adjustments.
Further, the differences in size and spacing of the markings will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such measurements are critical.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto when modified by Postma wherein spacings between adjacent location marks are smaller than the width and/or height or the diameter of the location marks and wherein a ratio between the spacing and the width and/or height or the diameter of the location marks smaller than 1.
The advantage of this inclusion is accurately measure the position and location of a mark field.
As to claim 17, Nishimoto also teaches the mark field (100-400), wherein each mark of the mark field is different. (See Col 6 Lines 09-55; Figs. 3, 4, 7).
As to claim 20, Nishimoto also teaches the mark field (30, 130), wherein the location marks (80, 180) have has one or more of the following characteristics: 
QR code, barcode, geometric, character sequence, and image. (See Col 6 Lines 09-55; Figs. 3, 4, 7).
The arrangement of the position marks (40, 60, 140, 160) are considered character sequence. 
As to claim 21 Nishimoto also teaches the mark field (100-400), wherein said geometric is a three-dimensional figure.  (See Col 4 Lines 56-68, Col 6 Lines 09-55; Figs. 3, 4, 7).
The rectangular mark field is made in the material of the substrate (1); therefore, it is a three-dimensional figure. 
As to claim 22, Nishimoto also teaches the mark field (100-400), wherein the character sequence is a letter sequence and/or a number sequence. (See Col 6 Lines 09-55; Figs. 3, 4).
As to claim 26, Nishimoto also teaches the mark field (100-400), wherein the at least two location marks (80, 180) and the at least one position mark (40, 60, 140, 160) are optically measurable and simultaneously optically detectable within a predefined viewing area of an optical system. (Col 2 Lines 44-68; Figs. 3, 4).
As to claim 24, Nishimoto teaches device (1) for determining X-Y positions of structural features of structures (21-24) arranged on a substrate (1), wherein the X-Y positions can be determined relatively to a mark field fixed (100-400) with respect to the substrate, said mark field comprising: (See Abstract, Col 6 Lines 09-55; Figs. 3, 4, 7).
a plurality of marks (30, 130), each of said marks comprising; (See Col 6 Lines 21-31, 58-69; Figs. 3, 4).
one or more location marks (80, 180) containing readable position information enabling a determination of respective locations of the location marks in the mark field (30, 130), and (See Col 6 Lines 21-31; Figs. 3, 4).
one or more position marks (40, 60, 140, 160) assigned to one of the location marks (80, 180), each of the position marks being set in relation to the X-Y positions of the structural features of the structures (21-24). (See Col 6 Lines 09-55; Figs. 3, 4, 7).
Nishimoto does not explicitly teach a plurality of marks located on a substrate holder on which the substrate is fixed.
However, Postma does teach in an analogous art a plurality of marks (TIS1, TIS2) located on a substrate holder (WT) on which the substrate (W) is fixed. (See ¶0045; Fig. 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Nishimoto a plurality of marks located on a substrate holder on which the substrate is fixed.
The advantage of this inclusion is allows the substrate to be positioned at any desired position relative to the projected image of the mask in three orthogonal directions X, Y, and Z with great accuracy.
As to claim 25, Nishimoto discloses a method for determining X-Y positions of structural features of structures (21-24) arranged on a substrate (1), wherein the X-Y positions are determined relatively to a mark field (100-400) fixed with respect to the substrate, said mark field comprising: (See Abstract, Col 6 Lines 09-55; Figs. 3, 4, 7).
a plurality of marks, (30, 130) each of said marks comprising: (See Col 6 Lines 21-31, 58-69; Figs. 3, 4).
one or more location marks (80, 180) containing readable position information enabling a determination of respective locations of the location marks in the mark field (30, 130), and (See Col 6 Lines 23-31; Figs. 3, 4, 7).
one or more position marks (40, 60, 140, 160) assigned to one of the location marks (80, 180), each of the position marks being set in relation to the X-Y positions of the structural features of the structures (21-24). (See Col 6 Lines 21-31, 58-69; Figs. 3, 4).
Nishimoto does not explicitly teach a plurality of marks located on a substrate holder on which the substrate is fixed.
However, Postma does teach in an analogous art a plurality of marks (TIS1, TIS2) located on a substrate holder (WT) on which the substrate (W) is fixed. (See ¶0045; Fig. 2)
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Nishimoto a plurality of marks located on a substrate holder on which the substrate is fixed.
The advantage of this inclusion is allows the substrate to be positioned at any desired position relative to the projected image of the mask in three orthogonal directions X, Y, and Z with great accuracy.


Claims 14, 18, 19, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimoto in view of Postma in further view of Inoue (EP 1,921,506 A2).
As to claim 14, Nishimoto when modified by Postma teaches the field mark according to claim 10, in which this claim depends on. 
Nishimoto when modified by Postma still do not explicitly teach the mark field, wherein the mark field has at least 10 x 10 marks. 
However, Inoue does teach in an analogous art the mark field (92), wherein the mark field has at least 10 x 10 marks. (See ¶0055; Figs. 9, 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto when modified by Postma wherein the mark field has at least 10 x 10 marks. 
The advantage of this inclusion is to accurately align the position of a substrate.
As to claims 18, 19, Nishimoto when modified by Postma teaches the mark field according to claim 17, in which these claims depend on.
Nishimoto when modified by Postma still do not explicitly teach wherein each mark of the mark field has a different encoding;
wherein said encoding is a position encoding. (Claim 19)
However, Inoue does teach in an analogous art wherein each mark of the mark field has a different encoding. (See ¶0038, ¶0054; Figs. 9, 10).
wherein said encoding is a position encoding. (See ¶0038, ¶0054; Figs. 9, 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto when modified by Postma wherein each mark of the mark field has a different encoding and wherein said encoding is a position encoding.
The advantage of this inclusion is accurately measure the position and location of a mark field.
As to claim 23, Nishimoto when modified by Postma teaches the mark field according to claim 22, in which this claim depends on.
Nishimoto when modified by Postma still do not explicitly teach wherein the number sequence is a binary code. 
However, Inoue does teach in an analogous art wherein the number sequence is a binary code. (See ¶0038, ¶0054; Figs. 9, 10).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the mark field of Nishimoto when modified by Postma wherein the number sequence is a binary code. 
The advantage of this inclusion is accurately measure the position and location of a mark field.

Response to Arguments
Applicant’s arguments filed 11/30/2022 with respect to claims 10-26 they have been considered but are moot because the arguments do not apply to the references as they are being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        


/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877